                                                  Wendy H. Schwartz
                                                  Binder & Schwartz LLP           (T) 212.510.7143
                                                  366 Madison Avenue 6th Floor    (F) 212.510.7299
                                                  New York, NY 10017              wschwartz@binderschwartz.com


December 5, 2019

By ECF

Hon. Stewart D. Aaron
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
                                                                                 12/5/2019
Room 1970
New York, NY 10007
(212) 805-0274

               Re:    Nixon v. Fuego Holdings LLC, No. 19 Civ. 7620 (ALC) – Request for
                      Adjournment of December 10, 2019 Rule 16 Conference

Dear Judge Aaron:

        We represent Fuego Holdings LLC in the above-captioned litigation. The parties are
currently scheduled to appear before Your Honor for a Rule 16 conference on December 10,
2019. The parties have reached a settlement in principle in this matter, and accordingly request
that the Court adjourn the conference to allow the parties time to finalize a settlement agreement
and file a stipulation of dismissal with the Court. This is the parties’ first request for an
adjournment of this appearance.


                                             Respectfully,




                                             Wendy H. Schwartz




Request GRANTED. The initial pretrial conference in this matter is adjourned sine die. SO ORDERED.
Dated: December 5, 2019
